                                        Case 17-18594    Doc 72    Filed 02/08/19   Page 1 of 4


                                             IN THE UNITED STATES BANKRUPTCY COURT
                                                  FOR THE DISTRICT OF MARYLAND

                          In re:                                           Bankruptcy No. 17-1-8594 LSS

                          OLU CRAWFORD,                                    Chapter 13

                                   Debtor.                                 MOTION TO DIRECT PAYMENT

                                   NOW COMES Debtor, by Counsel The Weiss Law Group, LLC, and Brett Weiss,
                          and moves this Court to direct that certain funds being held by the Chapter 13 Trustee be
                          paid to Counsel, and states:
                                   1.      Debtor filed the within case on June 23, 2017. Pursuant to the 2016(b) filed
                          herein, Prior Counsel charged a flat fee for representation of $3,600.00, all of which was
                          paid. Within counsel charged a flat fee of $995.00, $487.20 of which has been paid by the
                          Chapter 13 Trustee. This balance of the fee, $507.80, was to be paid through the Debtor’s
                          Modified Chapter 13 Plan.
                                   2.      The Debtor has lost his employment, and is unable at the current time to
                          make the Plan payments called for under the Modified Plan. Accordingly, at the request
                          of the Debtor, Counsel has this date withdrawn the Debtor’s Motion to Modify, the
                          proposed Modified Plan, and the Opposition to the Chapter 13 Trustee’s Motion to
                          Dismiss.
                                   3.      As of the date of filing of this Motion, the Chapter 13 Trustee was holding
                          the sum of $92.80 in Debtor payments (after deduction of Trustee fees).
                                   4.      Counsel requests that the Court enter an Order that the Chapter 13 Trustee
                          pay Counsel directly from the monies held the balance of the attorney’s fees due, less any
                          trustee fees due and owing, and, if the monies held are in excess of the total fees, to
                          refund the balance of the funds held to the Debtor.
                                   5.      Pursuant to 11 U.S.C. § 1326(a)(2), “If a plan is not confirmed, the trustee
                          shall return any such payment to the debtor, after deducting any unpaid claim allowed
                          under section 503(b) of this title.” 11 U.S.C. § 503(b)(2) provides that administrative
  THE WEISS LAW
    GROUP, LLC
6404 IVY LANE SUITE 650
 GREENBELT, MD 20770
     (301) 924–4400
                                      Case 17-18594    Doc 72     Filed 02/08/19    Page 2 of 4



                          expenses, “including - . . . compensation or reimbursement awarded under section 330(a)
                          of this title” are allowed. Finally, 11 U.S.C. § 330(a)(4)(B) provides: “In a chapter 12 or
                          chapter 13 case in which the debtor is an individual, the court may allow reasonable
                          compensation to the debtor’s attorney for representing the interests of the debtor in
                          connection with the bankruptcy case based on a consideration of the benefit and necessity
                          of such services to the debtor and the other factors set forth in this section.”
                                 6.      Therefore, in a Chapter 13 case, Debtor’s Counsel is within the scope of
                          section 330(a) and counsel fees are an administrative expense. This administrative
                          expense is entitled to payment directly from the funds held by the Chapter 13 Trustee.
                                 7.      The situation in the within case is distinguishable from that presented in
                          Harris v. Viegelahn, 575 U.S. ___, 135 S.Ct. 1829 (2015), in that the Plan in this case has
                          not been confirmed, and Harris did not involve the application of state law principles
                          regarding irrevocable assignments, as discussed below.
                                 8.      In addition to the entitlement under the Code, the retainer agreement
                          between Counsel and Debtor provides entitlement to the held funds. The retainer
                          agreement provides in pertinent part, “You irrevocably assign to us your interest in all
                          payments made to the Chapter 13 Trustee, to the extent of any balance due. If your case is
                          dismissed or converted before our fees are paid in full, you agree to allow the Chapter 13
                          Trustee to pay the balance due to us directly from funds that would otherwise be returned
                          to you.” The Maryland Court of Appeals specifically addressed the effect of an
                          assignment in a Hernandez v. Suburban Hospital, 319 Md. 226, 572 A.2d 144 (1990).
                          The Court notes that a valid assignment transfers all right, title and interest in the
                          assigned funds to the assignee. The holder of those funds, once placed on notice of the
                          existence of the assignment, becomes personally liable should those funds be paid to the
                          assignor, instead of the assignee. As the Court notes, quoting 6 Am.Jur.2d Assignments §
                          96, “[I]f, after receiving notice or obtaining knowledge of the assignment, the debtor
                          pays, or compromises with the assignor, he will not be protected as against the assignee.”

  THE WEISS LAW
    GROUP, LLC
6404 IVY LANE SUITE 650
 GREENBELT, MD 20770
     (301) 924–4400
                                                                        –2–
                                      Case 17-18594    Doc 72    Filed 02/08/19   Page 3 of 4



                          In other words, as a result of the assignment, Counsel has better title to the held funds by
                          the Trustee than the Debtor.
                                 9.      Counsel has provided the following services to Debtor in this matter:
                                 A.      Spoke and met with Debtor and his prior counsel regarding taking over this
                          case, prepared and filed a proposed modified Chapter 13 Plan, prepared and filed a Motion
                          to Modify Plan, and dealt with the Chapter 13 Trustee’s pending Motion to Dismiss;
                                 B.      Obtained a continuance of the hearing on the Chapter 13 Trustee’s Motion to
                          Dismiss;
                                 C.      Had discussions and correspondence with Debtor regarding his case; and
                                 D.      Performed such other services as are normal and incident to the
                          representation of a Debtor in a Chapter 13 case.
                                 10.     Counsel respectfully submits and hereby affirms to the Court that the fees
                          for the legal services expended and the legal services performed on behalf of Debtor were
                          both reasonable and necessary, based on the customary compensation charged by Counsel
                          and comparably skilled professionals. Counsel further submits that for the purpose of this
                          Motion, the flat fee set forth above is a proper and equitable basis on which this Court
                          may make an allowance for fees.
                                 11.     No agreement or understanding exists between Counsel and any other
                          person for the division or sharing of compensation for services rendered or costs
                          advanced in connection with Counsel’s representation of Debtor.
                                 12.     The Chapter 13 Trustee may be entitled to fees in connection with the
                          administration of this matter, which should be deducted from funds held before any
                          distribution to Counsel hereunder.
                                 WHEREFORE, Counsel prays that the Court order the Chapter 13 Trustee to pay
                          the fees requested in this application directly to Counsel from the pre-confirmation
                          payments held by the Chapter 13 Trustee, less any Trustee fees due and owing, and that
                          the Chapter 13 Trustee be directed to make no disbursements from such funds until the
                          resolution of this Motion.
  THE WEISS LAW
    GROUP, LLC
6404 IVY LANE SUITE 650
 GREENBELT, MD 20770
     (301) 924–4400
                                                                       –3–
                                   Case 17-18594      Doc 72    Filed 02/08/19   Page 4 of 4



                          Date: February 8, 2019                           Respectfully Submitted,

                                                                           THE WEISS LAW GROUP, LLC


                                                                           By: _______/s/ Brett Weiss___________
                                                                              BRETT WEISS, #02980
                                                                              6404 Ivy Lane, Suite 650
                                                                              Greenbelt, Maryland 20770
                                                                              (301) 924-4400
                                                                              brett@BankruptcyLawMaryland.com

                                                      CERTIFICATE OF SERVICE

                                 I hereby certify that on the 8th day of February, 2019, I reviewed the Court’s
                          CM/ECF system and it reports that an electronic copy of the above pleading will be
                          served electronically by the Court’s CM/ECF system on the following:

                                 Nancy Spencer Grigsby, Chapter 13 Trustee

                                 I hereby further certify that on the 8th day of February, 2019, a copy of the
                          above pleading was also mailed first class mail, postage prepaid, to:

                                 None

                                                                           ______/s/ Brett Weiss___________
                                                                           BRETT WEISS




  THE WEISS LAW
    GROUP, LLC
6404 IVY LANE SUITE 650
 GREENBELT, MD 20770
     (301) 924–4400
                                                                      –4–
